PER CURIAM.
By petition for writ of certiorari petitioners ask this court to review the trial court’s order in this personal injury action allowing inquiry into the valuation of defendant’s ownership interest in certain business property.
Inasmuch as respondents are not seeking punitive damages, and since they have made no showing that the sought-after information is relevant to this litigation, we grant the writ and quash the trial court’s order on the authority of Equifax Corporation v. Cooper, 380 So.2d 514 (Fla. 5th DCA 1980), and Fla.R.Civ.P. 1.280(b)(1).
HERSEY, HURLEY and BARKETT, JJ„ concur.